 



Exhibit 10.26
(VIRAGE LOGIV LOGO) [f25656f2565600.gif]
Virage Logic Corporation
FY2007 Profit Sharing Bonus Plan

 



--------------------------------------------------------------------------------



 



1.   Purpose

The Virage Logic Corporation FY 2007 Profit Sharing Bonus Plan (the “Plan”) is
intended to: (i) enhance shareholder value by promoting strong linkages between
employee contributions and company performance; (ii) support achievement of the
business objectives of Virage Logic Corporation and its subsidiaries (the
“Company”); and (iii) promote retention of employees.

2.   Effective Date

This Plan is only effective for the Company’s 2007 fiscal year beginning
October 1, 2006, through September 30, 2007 (the “Fiscal Year”). This Plan is
limited in time and will expire automatically on September 30, 2007 (“Expiration
Date”). This Plan also supersedes all prior bonus or commission incentive plans,
whether with the Company or any subsidiary or affiliate thereof, or any written
or verbal representations regarding the subject matter of this Plan.

3.   Administration

  (a)   The Plan shall be administered by the Compensation Committee of the
Board of Directors of the Company (the “Administrator”). The Administrator shall
have all powers and discretion necessary or appropriate to administer the Plan
and to control its operation, including, but not limited to, the power to
(a) determine which employees are eligible to participate in the plan,
(b) prescribe the terms and conditions of Payouts (as further defined in
Section 5 below, the “Payouts”), (c) interpret the Plan and the Payouts,
(d) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (e) interpret, amend or revoke any such
rules. The Chief Financial Officer, Vice President, Human Resources and the
Controller will be responsible for implementing the Plan.     (b)   All
determinations and decisions made by the Administrator, the Board, and any
delegate of the Administrator pursuant to the provisions of the Plan shall be
final, conclusive, and binding on all persons, and shall be given the maximum
deference permitted by law.     (c)   The Administrator, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or part of
its authority and powers under the Plan to one or more directors and/or officers
of the Company.     (d)   The Company shall provide a summary description of the
Plan to each Participant (as defined in Section 4) The Company will provide
Participants in the plan quarterly updates through an employee communications
meeting on progress toward achievement of the Company’s operating profits
targets.

4.   Eligibility

Any full-time regular employee of the Company in the U.S. may be eligible to
participate in this Plan, provided he or she is designated by the Administrator
as a participant and as to whom the Administrator has not, in its sole
discretion, withdrawn such designation (a “Participant”) and he or she meets all
the following conditions:

  a.   is employed by the Company as a full-time regular employee on the last
day of the fiscal year;     b.   is not concurrently participating in a sales
incentive or commission plan, or in any other MBO bonus plan provided by the
Company with the exception of special extraordinary project bonus programs ;    
c.   employees who begin employment or otherwise become eligible for
participation will do so on a pro-rated basis based on complete weeks.     d.  
has not transferred to a position with the Company that either (1) is not
eligible for participation in the Plan (as determined in the Administrator’s
sole discretion), or (2) is eligible for participation in another bonus program
offered by the Company; and     e.   is not subject to a performance improvement
plan or other disciplinary actions     f.   If at any time during the fiscal
year a participant does not provide services to the Company due to a medical
leave of absence, family leave or disability, this time away

      FY2007 Profit Share Bonus Plan   Page 2

 



--------------------------------------------------------------------------------



 



will not be subtracted from their bonus calculation. However, time away due to
personal leave of absence will be subtracted from their bonus calculation.

5.   Plan Metrics

The Payout under this Plan for each Participant will be calculated based upon
the following formula:

                                  Base   X   Incentive Target   ÷   Total Bonus
  X   Bonus   =   Total Salary     Percentage     Target Amount     Pool    
Payout

The Base Salary is the base salary actually paid to the employee in the fiscal
year for which a Payout is calculated. Not including any payments for overtime
or expenses.
Bonus Pool is a maximum of 10% of cumulative Pre-Bonus Operating Income.
Incentive Target Percentage is a percentage determined by the Administrator
according to employee grade level
Pre-Bonus Operating Income is US GAAP Operating Income excluding charges
associated with bonuses determined under this Plan, if any.
Total Bonus Target Amount is determined by aggregating each Participant’s total
potential bonus amount (each Participant’s Base Salary multiplied by such
Participant’s Incentive Target Percentage).

6.   Timing and Form of Payment of Payouts

Subject to the terms and conditions of this Plan, Payouts shall be made on an
annual basis in the first paycheck after the public announcement of financial
results for the Company’s fiscal year.

7.   Plan Changes; No Entitlement

The Compensation Committee of the Board may at any time amend, suspend, or
terminate this Plan, including it may amend the Plan so as to ensure that no
amount paid or to be paid hereunder shall be subject to the provision of
Internal Revenue Code Section 409A(a)(1)(B). Nothing in this Plan is intended to
create an entitlement to any employee for any incentive payment hereunder.

8.   General Provisions

  (a)   Tax Withholding. The Company shall withhold all applicable taxes from
any Payout, including any federal, state and local taxes.     (b)   No Effect on
Employment or Service. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment or
service at any time, with or without cause. Employment with the Company is on an
at-will basis only. The Company expressly reserves the right, which may be
exercised at any time, to terminate any individual’s employment with or without
cause without regard to the effect it might have upon him or her as a
Participant under this Plan.     (c)   Nontransferability of Awards. No award
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. All rights with respect to an award granted to a Participant shall
be available during his or her lifetime only to the Participant.     (d)  
Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.     (e)   Governing Law.
The Plan and all awards shall be construed in accordance with and governed by
the laws of the State of California, but without regard to its conflict of law
provisions.     (f)   Entire Agreement. This Plan, and any resolutions of the
Compensation Committee of the Board amending the Plan, is the entire
understanding between the Company and the employee regarding the subject matter
of this Plan and supersedes all prior bonus or

      FY2007 Profit Share Bonus Plan   Page 3

 



--------------------------------------------------------------------------------



 



commission incentive plans, or employment contracts whether with any subsidiary,
or affiliate thereof (including Virage Logic Corporation) or any written or
verbal representations regarding the subject matter of this Plan. Participation
in this Plan during the Fiscal Year will not convey any entitlement to
participate in this or future plans or to the same or similar bonus benefits.
Payments under this Plan are an extraordinary item of compensation that is
outside the normal or expected compensation for the purpose of calculating any
extra benefits, termination, severance, redundancy, end-of-service premiums,
bonuses, long-service awards, overtime premiums, pension or retirement benefits
or other similar payment.

      FY2007 Profit Share Bonus Plan   Page 4

 